PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
15United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/231,377
Filing Date: 8 Aug 2016
Appellant(s): Mittendorf et al.



__________________
Thomas E. Vesbit
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 18, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 1-4, 7, 8, 10, and 21-24 under 35 U.S.C. 103 as being unpatentable over Xu (US 2015/0322799) in view of Wu (US 2015/0283614).
Claims 5, 6, 16, 17, 19, and 20 under 35 U.S.C. 103 as being unpatentable over Xu in view of Wu as applied to claim 1, and further in view of McBrien (US 2016/0059302).
Claims 9 and 25 under 35 U.S.C. 103 as being unpatentable over Xu in view of Wu as applied to claims 1 and 21, and further in view of either one of Fraiser (US 2004/0231822) or Kottilingam (US 2015/0086408).
Claim 18 under 35 U.S.C. 103 as being unpatentable over Xu in view of Wu and McBrien as applied to claim 16, and further in view of either one of Frasier (US 2004/0231822) or Kottilingam (US 2015/0086408).
(2) Response to Argument
	“Arguments” refers to appellant’s arguments in the Appeal Brief filed August 18, 2021.
Claim Interpretation
Claim 1 lines 3-9 recite “a collection of particulate material that includes a first group of particles and a second group of particles;…additively manufacturing…including an outer wall…by attaching together the first group of particles, and including containing the second group of particles within a cavity defined by the outer wall; forming an outer member about the outer surface of the outer wall”. Emphasis added.
during the additive manufacturing process. After the additive manufacturing process, the outer member is formed. 

    PNG
    media_image2.png
    276
    607
    media_image2.png
    Greyscale

	The rejection relies on the additive manufacturing process of Wu, which forms a sealed enclosure (i.e. an outer wall) with loose powder inside the enclosure (i.e. contained particles) (Wu [0012], [0040], [0041]) for the benefits of efficiency and reduced energy consumption (Wu [0015], [0051]). Xu, the primary reference, teaches after additive manufacturing (Xu [0060]), a crucible or ceramic shell (i.e. outer member) is formed over the additively manufactured component (Xu [0061], [0077]). The crucible or ceramic shell of Xu is different from the sealed enclosure of Wu. The sealed enclosure of Wu is part of the additively manufactured article. The crucible or ceramic shell of Xu is formed after additive manufacturing by dipping (Xu [0077]) (i.e. not an additive manufacturing process). It forms a structure having surfaces that define the outer surface of the component (Xu [0061]). This is the same purpose as the claimed outer member, which has an internal cavity that “substantially conforms to a shape of the first article” (appellant’s specification [0050]).
	Claim 1 lines 14-15 recite “heating the outer member and the first article to melt the outer wall and the second group of particles together into a molten mass within the internal cavity of the outer member”. Emphasis added. The entirety of the additively manufactured component, including both the outer wall and the contained particles, melt during the heating step. The molten mass being within the 
	The appellant argues that in Wu the shell that contains powder is densified using solid state processing (Wu [0011], [0012], [0038]-[0044], [0068]) and the shell is larger than the final dimensions of the part to allow for shrinkage (Wu [0038]) (Arguments pg.  9 para. 1), which is nonanalogous to the melting and re-solidifying processes of Xu, McBrien, and appellant’s application (Arguments pg. 9 paras. 1-2).
	The examiner respectfully disagrees. Wu, Xu, McBrien, and appellant’s application are analogous art because they are all in the same field of endeavor of additively manufacturing components for a gas turbine engine (Xu [0002]; Wu [0002], [0003], [0076]; McBrien [0005], [0016], [0017]; Appellant’s specification [0001], [0002]). MPEP 2141.01(a)(I).
The above argument directed to Wu densifying using solid state processing is not commensurate in scope with the rejection. This teaching is not relied on in the rejection. 
The rejection relies on melting and solidification (Xu [0065]-[0067]) of an additively manufactured component (Xu [0061], [0077]). The additive manufacturing process (Xu [0060]; Wu [0002], [0012]) forms a densified and sealed enclosure around loose powder (Wu [0012], [0040], [0041]) for the benefits of allowing for a large quantity of target parts to be machined with improved efficiency and significant reduction in energy consumption because the enclosure section only occupies a small portion of the entire part (Wu [0015], [0051]). Appellant’s specification recites in [0059] that “the benefits of the additive manufacturing process of forming a sealed enclosure around loose powder are the same as the benefits of forming an outer wall contained particles (i.e. the claimed additive manufacturing process). “Expected beneficial results are evidence of obviousness of a claimed invention.” MPEP 716.02(c)(II). 
Further, the sealed enclosure and loose powder additive manufacturing process (Wu [0012], [0040], [0041]) can be densified by a molten process (Xu [0065]-[0067]). Xu teaches additively manufacturing such that the layers are unified (i.e. a fully solid layer) (Xu [0060]) then forming a molten component (Xu [0065]-[0067]). Similarly, the sealed enclosure is a densified, solid layer (Wu [0012], [0040], [0041]). Xu teaches an alternate embodiment of filling a crucible with component material in powder form (i.e. loose powder) that can be subsequently melted (Xu [0064]). Similarly, the additively manufactured component of Wu includes loose machining powder (Wu [0012], [0040], [0041]). In Xu both a fully solid layer, similar to the sealed enclosure of Wu, and a powder component, similar to the contained loose powder of Wu, are within the scope of material that is melted within the crucible or ceramic shell (i.e. outer member). 
	The appellant argues the density/porosity of the parts in Wu are in the context of solid-state processing where part shrinkage would be expected, whereas in the crucible process of Xu and McBrien part dimensions are intended to remain constant (Arguments pg. 9 para. 2).
	The examiner respectfully disagrees. Wu teaches the density of the outer surface region (i.e. the sealed enclosure) is at least about 95% such that it has sufficient strength through further transportation, treatment, and processing, with respect to any treatment processes by which an object 
	Further, as discussed above, Xu teaches an embodiment in which material in powder form is subsequently melted (Xu [0064]). This supports the combination of Xu with Wu and that it is within the scope of one of ordinary skill in the art to melt powder. Powder necessarily is not fully dense because of its shape. During subsequent melting, the dimensions of the powder would not remain constant, but rather, would be expected to take up less space than that of the powder due to the elimination of voids. Evidence to further support this position is provided by McBrien. McBrien teaches an intermediate component 10 that is additively manufactured in a near finished shape with up to 15% additional material by volume (McBrien [0018]) needed to form the desired finished configuration (McBrien [0025]) because the additively manufactured intermediate component 10 has defects such as voids, pores, and/or cracks (McBrien [0019]). Wu teaches the loose powder has a density of at least approximately 30% ([0067]) (i.e. voids are present in the loose powder). As evidenced by the teachings in McBrien, one of ordinary skill in the art would understand how to account for the less than full density of the powder, such as by adding additional material.
The appellant argues Xu and McBrien melt and re-melt a first article within a crucible which needs to hold the shape of the molten mass for re-solidification, whereas in Wu the shell is larger than the final part so that the final part can shrink to its final shape during solid-state processing (Wu [0044]) (Arguments pg. 10 paras. 2, 4) and if included in the crucible/mold of Xu or McBrien there would be inconsistency between the shell and the final part (Arguments pg. 12 para. 1).
	The examiner respectfully disagrees. Wu teaches additive manufacturing a sealed enclosure that accommodates loose machining powder inside ([0012], [0040], [0041]). This teaching in Wu is comparable to the additively manufactured component of Xu ([0060]) and McBrien ([0018]) (i.e. it is not comparable to the crucible of Xu [0061], [0077] and McBrien [0021]).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	The rejection relies on combining the process of Xu (i.e. additively manufacturing a component, coating with a crucible, then melting the additively manufactured component [0060], [0061], [0065]-[0067], [0077]) with the additive manufacturing process of Wu of forming a sealed enclosure with loose powder (Wu  [0012], [0040], [0041]). Within this context the sealed enclosure of Wu would have the same dimensions as the additively manufactured part in Xu. 
	The appellant argues Wu teaches away from state-changing processes like Xu and McBrien where in Wu [0008] solid-state processes are taught as advantageous over fusion based additive processing routes in that fine scale microstructural features may be maintained through processing and no solidification type structures may be produced (Arguments pg. 11 para. 2).
	The examiner respectfully disagrees. In the background of Wu in [0008] solid state process is compared to fusion based additive processing (i.e. fusing the entirety of the layer of material while additive manufacturing). This paragraph states advantages of solid state process include fine scale microstructural features may be maintained through processing, where this advantage would also be expected in the additive manufacturing process of Wu relied on in the rejection. Further, after the additive manufacturing in Xu and McBrien a shell is formed (Xu [0077]; McBrien [0021]) for the purpose of encasing the entire external surface of the additively manufactured component and substantially conforming to the shape of the component to define the exterior geometry of the component (Xu [0061]; McBrien [0028]).
Conclusion
Wu, Xu, McBrien, and appellant’s specification are all directed to the same field of endeavor of additive manufacturing gas turbine components (Xu [0002]; Wu [0002], [0003], [0076]; McBrien [0005], [0016], [0017]; Appellant’s specification [0001], [0002]). MPEP 2141.01(a)(I).
The improved efficiency and reduced energy advantages (Wu [0015], [0051]) of the additive manufacturing process of Wu of forming a sealed enclosure with loose machining powder (Wu [0012], [0040], [0041]) are the same beneficial results presented in appellant’s specification ([0059], Arguments paragraph spanning pgs. 3-4). 
Xu, the primary reference, teaches an embodiment of forming a molten component from unified layers (Xu [0060], [0065]-[0067]) and an alternate embodiment of forming a molten component from loose powder (Xu [0064]). The additively manufactured component of Wu with a sealed enclosure (i.e. unified layer) containing loose powder inside (Wu [0012], [0040], [0041]) is a combination of these two embodiments in Xu. 
Finally, in the background of Wu, [0008] discusses solid-state processing maintains fine scale microstructural features, where this advantage would also be expected to be present in the solid-state additive manufacturing process of Wu. The crucible or ceramic shell of Xu that coats the additively manufactured component forms a structure having surfaces that define the outer surfaces of the component (Xu [0061], [0077]) (i.e. it maintains the fine scale microstructural features formed during the solid-state additive manufacturing process).






Respectfully submitted,
/STEPHANI HILL/Examiner, Art Unit 1735                                                                                                                                                                                                        
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735
                                                                                                                                                                                                        /KAJ K OLSEN
Quality Assurance Specialist, TC 1700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.